        Case 1:20-cv-02773-LTS-OTW Document 18 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
CHARLES GUERIN,                                                :
                                                               :
                         Plaintiff,                            :   20-CV-2773 (LTS) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
NAILS BY MEI,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

          Plaintiff’s attorney, Richard Liebowitz, has been suspended from the practice of law in

this Court. Accordingly, plaintiff in this matter must either hire a new attorney or appear

without an attorney (that is, “pro se.”). The Court will allow plaintiff 30 days to retain a new

attorney.

         If a new attorney does not file a notice of appearance by February 22, 2021, plaintiff

must file a letter by February 22, 2021, stating either (1) that he intends to represent himself;

(2) that he does not wish to pursue this case or (3) that he seeks an extension of deadline to

obtain an attorney, showing good cause for the request. Plaintiff may file the letter by email by

sending it in pdf form to Temporary_Pro_Se_Filing@nysd.uscourts.gov.

         In the alternative, the letter may be mailed to Pro Se Docketing, 500 Pearl Street, New

York, NY10007.

         The Court notes that the Pro Se Intake Unit at the United States Courthouse, 40 Centre

Street, Room 105, New York, New York ((212) 805-0175) may be of assistance to the plaintiff in

connection with court procedures.
       Case 1:20-cv-02773-LTS-OTW Document 18 Filed 01/27/21 Page 2 of 2




        If plaintiff does not comply with this Order, this case may be dismissed.

        The Clerk is directed to (1) terminate Richard Liebowitz as the attorney in this matter;

(2) add the plaintiff’s name and address below to the docket sheet and (3) mail a copy of this

Order to plaintiff.

        SO ORDERED.



                                                           s/ Ona T. Wang
Dated: January 27, 2021                                  Ona T. Wang
       New York, New York                                United States Magistrate Judge
